Exhibit 10.1

 

EMPLOYMENT AGREEMENT

AGREEMENT made and entered into in Youngsville, North Carolina, by and between
Xerium Technologies, Inc. (the “Company”), a Delaware corporation with its
principal place of business at Youngsville, North Carolina, and Stephen R. Light
(the “Executive”), effective as of the 11th day of February, 2008 (the
“Effective Date”).

WHEREAS, subject to the terms and conditions hereinafter set forth, the Company
wishes to employ the Executive as its President and Chief Executive Officer and
the Executive wishes to accept such employment;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree:

1. Employment. Subject to the terms and conditions set forth in this Agreement,
the Company hereby offers and the Executive hereby accepts employment.

2. Term. The employment of the Executive by the Company hereunder shall be for
the period commencing on the Effective Date and expiring on the date of the
termination of such employment in accordance with Section 5 hereof. For all
purposes of this Agreement, references to (a) the “Termination Date” shall mean
the date Executive’s employment hereunder shall terminate pursuant to said
Section 5, and (b) references to the “term” of the Executive’s employment
hereunder shall mean the period commencing on the Effective Date and ending on
the Termination Date. Following the Termination Date, unless specifically
otherwise agreed between Executive and the applicable entity or entities, the
Executive shall cease to hold any position (whether as an officer, director,
manager, employee, trustee, fiduciary or otherwise) with the Company or any of
its Subsidiaries or Affiliates.

3. Capacity and Performance.

(a) During the term of Executive’s employment hereunder, the Executive shall
serve the Company as its President and Chief Executive Officer. In addition, and
without further compensation, the Executive shall serve as a director of the
Company and as a director and/or officer of one or more of the Company’s
Subsidiaries, if so elected or appointed from time to time.

(b) During the term of Executive’s employment hereunder, the Executive shall be
employed by the Company on a full-time basis and shall perform such duties and
responsibilities on behalf of the Company and its Subsidiaries as may be
designated from time to time by the Board of Directors of the Company (the
“Board”).

(c) During the term of Executive’s employment hereunder, the Executive shall
devote his full business time to the advancement of the business and interests
of the Company and its Subsidiaries and to the discharge of his duties and
responsibilities hereunder. It is agreed that the Executive may continue to
serve as a member of the board of directors of Veri-Tek International, Corp. The
Executive shall not engage in any



--------------------------------------------------------------------------------

other business activity or serve in any other industry, trade, professional,
governmental or academic position during the term of this Agreement, except as
may be expressly approved in advance by the Board in writing. Also, the
Executive agrees to relocate his primary residence within reasonable commuting
distance of the Company’s offices in Youngsville, North Carolina, as promptly
following the Effective Date as it is possible to reasonably do so, but in no
event later than July 31, 2008. The Company agrees that it will not thereafter
request the Executive to relocate his residence, other than as a result of a
change by the Company in the location at which the Executive is to perform his
services hereunder.

4. Compensation and Benefits. During the term of Executive’s employment
hereunder as compensation for all services performed by the Executive:

(a) Base Salary. The Company shall pay the Executive a base salary at the rate
of Seven Hundred and Ten Thousand Dollars ($710,000) per year, payable in
accordance with the payroll practices of the Company for its executives and
subject to increase (but not decrease) from time to time by the Board, in its
sole discretion. Such base salary, as from time to time increased, is hereafter
referred to as the “Base Salary”.

(b) Annual Cash Bonus Compensation.

(i) Annual Bonus Plans. The Executive shall be entitled to participate in any
and all annual cash bonus plans (the “Annual Bonus Plans”) from time to time in
effect for senior executives of the Company generally (it being understood that
effective immediately prior to the Company’s initial public offering, the
Company established a single such plan called the “Senior Executive Annual
Incentive Plan”). The terms of each Annual Bonus Plan and Executive’s
participation therein shall be determined by the compensation committee of the
Board (or, if there is no such committee, by the Board) after consultation with
the Executive; provided, however, that the Executive shall be entitled to
participate in such plans at a participation rate of Eighty Percent (80%) of the
Base Salary as in effect on the final day of the applicable fiscal year (the
“Target Bonus”), with any awards thereunder payable, however, only to the extent
earned pursuant to the terms of the applicable Annual Bonus Plan and subject to
adjustment in accordance with the terms of the applicable Annual Bonus Plan.
Notwithstanding the foregoing, however, no award under the Annual Bonus Plans
may be granted if the compensation committee determines that in order for such
award to qualify as performance-based for purposes of Section 162(m) of the
Internal Revenue Code of 1986, as amended from time to time, (the “Code”), the
Plan must be submitted to and approved, or resubmitted to and approved, by the
stockholders of the Company in accordance with the requirements of
Section 162(m) of the Code, unless such grant is made contingent upon such
approval. Awards payable under the Annual Bonus Plans shall be payable not later
than two and one-half (2 1/2) months following the end of the fiscal year for
which such awards were earned. The compensation committee of the Board (or, if
there is no such committee, the Board) may alter, modify, add to or delete any
Annual Bonus Plan at any time as it, in its sole judgment, determines to be
appropriate.

 

-2-



--------------------------------------------------------------------------------

(ii) Fiscal 2008 Bonus Guarantee. With respect to the Company’s 2008 fiscal year
only, the Executive is guaranteed that his total cash bonus compensation earned
for such fiscal year (including any awards granted him under the Annual Bonus
Plans for that fiscal year) shall be not less than Eighty Percent (80%) of the
Base Salary at the rate in effect on December 31, 2008; provided, however, that
the Executive is employed by the Company on December 31, 2008. Any payment due
pursuant to this guarantee that is made other than pursuant to an award under
one or more of the Annual Bonus Plans shall be payable not later than March 15,
2009.

(c) Equity Participation.

(i) On or about the Effective Date, the Executive will be granted Seventy-Five
Thousand (75,000) restricted stock units (“RSUs”) under the Company’s 2005
Equity Incentive Plan, subject to any delay resulting from the need to obtain
stockholder approval to increase the size of said Plan and subject to the
Executive signing and returning the Company’s 2008 Time-Based Restricted Stock
Agreement. The RSUs so granted will vest in accordance with the vesting schedule
contained in the Company’s 2008 Time-Based Restricted Stock Agreement. In the
event of termination of the Executive’s employment hereunder in accordance with
Section 5(a) as a result of death or Section 5(b) as a result of disability, any
RSUs granted under this Section (c)(i) that have not yet vested, but remain
outstanding, will vest as of the Termination Date. In the event of termination
of the Executive’s employment hereunder by the Company other than for Cause in
accordance with Section (d) or by the Executive for Good Reason in accordance
with Section 5(f), any RSUs granted under this Section (c)(i) that have not yet
vested, but remain outstanding, will vest upon the effectiveness of the Employee
Release (as defined in Section 6(d)(iii) hereof). If the Executive’s employment
terminates other than as provided in the two immediately preceding sentences,
any RSUs granted hereunder which have not yet vested shall be forfeited. The
RSUs granted hereunder shall otherwise be subject to the terms and conditions of
the 2005 Equity Incentive Plan and the 2008 Time-Based Restricted Stock
Agreement.

(ii) As of each of January 1, 2009 and January 1, 2010, provided that the
Executive’s employment by the Company hereunder is continuing on the applicable
date, the Company will grant the Executive under its equity incentive plan then
in effect RSUs in a number equal to that number of shares of the common stock of
the Company with a total fair market value of $1,250,000.00 on the last business
day prior to the date of grant, provided that the Executive signs and returns
timely the applicable Restricted Stock Agreements, as provided below. Fifty
Percent (50%) of the RSUs of each such grant shall be subject to the Company’s
time-based restricted stock agreement then in effect and the remaining Fifty
Percent (50%) of the RSUs of each such grant shall be subject the Company’s
performance-based restricted stock agreement then in effect. Such RSUs shall
also be subject to the terms and conditions of the equity incentive plan under
which they are granted.

 

-3-



--------------------------------------------------------------------------------

(iii) From and after January 1, 2011, while the Executive’s employment with the
Company hereunder is continuing, the Executive shall be entitled to participate
in such Company equity incentive plans from time to time in effect for senior
executives of the Company generally. The terms of each such plan and Executive’s
participation therein shall be determined by the compensation committee of the
Board (or, if there is no such committee, by the Board itself).

(iv) It is understood that the compensation committee of the Board (or, if there
is no such committee, the Board itself) may alter, modify, add to or delete any
of the Company’s equity incentive plans at any time as it, in its sole judgment,
determines to be appropriate; provided, however, that any such alteration,
modification, addition or deletion shall have effect only prospectively, with
respect to the Executive, absent his agreement to the contrary in writing.

(d) Supplemental Executive Retirement Plan. The Executive shall be entitled to
participate in the Supplemental Executive Retirement Plan that is appended as
Attachment A hereto in accordance with the terms thereof (the “SERP”).

(e) Vacations. The Executive shall be entitled to an annual vacation of four
(4) weeks, to be taken at such times and intervals as shall be determined by the
Executive, with reasonable advance notice and subject to the reasonable business
needs of the Company. Vacation shall otherwise be governed by the policies of
the Company, as in effect from time to time.

(f) Other Benefits. The Company will provide to the Executive term life
insurance with a face amount equal to two and one-half (2 1/2) times the Base
Salary, increased annually as appropriate to reflect any increase in the Base
Salary during the preceding year, which insurance shall be subject to the
insurance carrier’s eligibility requirements and to the terms of the applicable
plan documents. In addition, subject to any contribution therefor generally
required of executives of the Company, the Executive shall be entitled to
participate in any and all employee benefit plans from time to time in effect
for executives of the Company generally, except to the extent such plans are in
a category of benefit specifically otherwise provided to the Executive under
this Agreement (e.g., severance pay, supplemental executive retirement and group
life insurance plans). Such participation shall be subject to the terms of the
applicable plan documents and generally applicable Company policies. The Board
may alter, modify, add to or delete employee benefit plans at any time as it, in
its sole judgment, determines to be appropriate; except that the face amount of
term life insurance to be provided the Executive in accordance with the first
sentence of this provision shall not be subject to modification without the
written consent of the Executive.

(g) Allowance re Certain Executive Perquisites. The Company shall provide the
Executive allowance, at the rate of Forty-Five Thousand Dollars ($45,000.00) per
year, paid in equal monthly installments during his employment to be applied as
the Executive shall determine for the expenses associated with the automobile he
uses for Company business, dues for club memberships, financial planning and
other purposes.

 

-4-



--------------------------------------------------------------------------------

(h) Relocation and Temporary Housing Expenses. In connection with the
Executive’s relocation of his principal residence from the Seattle, Washington
area to reasonable commuting distance of the Company’s offices in Youngsville,
North Carolina, the Company will provide the following:

(i) If the Executive has not succeeded in selling his Seattle residence within
thirty (30) days of his listing that residence for sale with a realtor (which he
agrees to do with reasonable promptness following the execution of this
Agreement by the parties), the Company will purchase, or arrange for a third
party to purchase, that residence from him, utilizing a home sale transaction
procedure (including without limitation for establishing the appraised value of
the residence) that is consistent with common practice and reasonably acceptable
to the parties hereto.

(ii) The Company will pay the reasonable cost of packing and moving the
Executive’s household goods and up to three (3) automobiles from his Seattle
residence to his new principal residence in the Youngsville, North Carolina area
and, while the Executive is in temporary housing as provided in clause
(iii) immediately below, will pay the reasonable cost of storing such household
goods.

(iii) Company will reimburse temporary housing expenses incurred by the
Executive for a maximum of six months following the Effective Date.
Reimbursement for such temporary housing expenses shall include rent, utilities,
parking and such other expenses as are reasonably attributable to residence in
temporary housing, to a maximum total reimbursement not to exceed $5000.00 per
month.

(iv) In connection with the Executive’s purchase of a primary residence in the
Youngsville area, the Company will reimburse reasonable closing costs.
Reimbursable expenses do not include points paid to buy down the mortgage rate
on the Executive’s new home. Other exclusions or limitations may also apply.

(v) The Company will make a gross-up payment to the Executive for income taxes
he incurs as a result of relocation reimbursement made to him hereunder.

(vi) Should any relocation issues not be addressed here, such issues shall be as
determined by the Board or a designated representative thereof. Reimbursement
shall be subject to such reasonable documentation and substantiation as the
Company may specify from time to time. The Executive’s relocation must be
completed while employment continues and no later than July 31, 2008, unless a
later date is mutually agreed prior to that date. Any reimbursements to which
the Executive may be entitled pursuant to this Section 4(g) shall be paid no
later than December 31 of the year following the year in which the expense was
incurred, and shall be provided in compliance with all requirements of
Section 409A of the Internal Revenue Code (the “Code”).

(i) Business Expenses. The Company shall pay or reimburse the Executive for all
reasonable and necessary business expenses incurred or paid by the Executive in
the performance of his duties and responsibilities hereunder, subject to any
maximum annual limit or other restrictions on such expenses set by the Board and
to such

 

-5-



--------------------------------------------------------------------------------

reasonable substantiation and documentation as may be specified by the Company
from time to time. In the case of any reimbursement to which the Executive is
entitled pursuant to this Section 4(i) that would constitute deferred
compensation subject to Section 409A of the Code, the following additional rules
shall apply: (i) the reimbursable expense must have been incurred, except as
otherwise expressly provided in this Agreement, during the term of this
Agreement; (ii) the amount of expenses eligible for reimbursement during any
calendar year will not affect the amount of expenses eligible for reimbursement
in any other calendar year; (iii) the reimbursement shall be made not later than
December 31 of the calendar year following the calendar year in which the
expense was incurred; and (iv) the Executive’s entitlement to reimbursement
shall not be subject to liquidation or exchange for another benefit.

(j) Annual Physical Exam. The Company will pay the cost of an annual executive
physical examination at the medical services provider of the Executive’s choice,
to the extent the cost of such examination is not covered by the Company group
health plan in which the Executive is enrolled.

(k) Traveler Rescue. The Company will pay or reimburse the Executive the cost of
membership in an international travel rescue program of his choice.

(l) Payments/Actions by Company. Wherever it is provided in this Agreement that
payment of any form of compensation or any other action shall by made or taken
by the Company, such payment or action may be made or taken by any Subsidiary or
Affiliate of the Company.

5. Termination of Employment. The Executive’s employment hereunder shall
terminate under the following circumstances:

(a) Death. In the event of the Executive’s death during the term of Executive’s
employment hereunder, the Executive’s employment shall immediately and
automatically terminate.

(b) Disability. The Company may terminate the Executive’s employment hereunder,
upon notice to the Executive, in the event that the Executive becomes disabled
during his employment hereunder. For this purpose, disability means that the
Executive (i) is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three
(3) months under a disability insurance plan provided the Executive through his
employment with the Company. If any question shall arise as to whether during
any period the Executive is disabled within the meaning of this Section 5(b),
the Executive, at the request of the Company, shall submit to a medical
examination by a physician selected by the Company to whom the Executive or his
duly appointed guardian, if any, has no reasonable objection to determine
whether the Executive is so disabled and such determination shall for the
purposes of this Agreement be conclusive of the issue. If such question shall
arise and the Executive shall fail to submit to such medical examination, the
Company’s determination of the issue shall be binding on the Executive.

 

-6-



--------------------------------------------------------------------------------

(c) By the Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause at any time upon notice to the Executive setting
forth the nature of such Cause. The following shall constitute Cause for
termination: (i) the Executive’s conviction of or plea of nolo contendere to a
felony or other crime involving moral turpitude; (ii) the Executive’s fraud,
theft or embezzlement committed with respect to the Company or its Subsidiaries;
(iii) material breach by the Executive of any of the provisions of Sections 8, 9
or 10 hereof that causes demonstrable harm to the Company or any of its
Subsidiaries; or (iv) the Executive’s willful failure to perform, or gross
negligence in the performance of, his material duties to the Company and its
Subsidiaries; provided, however, that the Company may terminate Executive’s
employment hereunder for “Cause” within the meaning of this clause (iv) only
after the Company has provided written notice to the Executive of the failure
and the Executive shall have not have remedied such failure within ten
(10) business days following the effectiveness of such notice.

(d) By the Company other than for Cause. The Company may terminate the
Executive’s employment hereunder other than for Cause at any time upon notice to
the Executive.

(e) By the Executive Other Than For Good Reason. The Executive may terminate his
employment hereunder other than for Good Reason (as defined in Section 5(f)
below) at any time upon the provision of 60 days written notice to the Company.
In the event of termination of the Executive pursuant to this Section 5(e), the
Board may elect to waive the period of notice or any portion thereof.

(f) By the Executive for Good Reason. The Executive may terminate his employment
hereunder for Good Reason, upon written notice to the Company setting forth in
reasonable detail the nature of such Good Reason; provided, however, that such
written notice must be delivered to the Company within ninety (90) days of the
initial existence of the condition or circumstance constituting or giving rise
to the purported Good Reason or, if later, within ninety (90) days of the date
on which the Executive first knew or reasonably should have known of such
condition or circumstance. A termination by the Executive hereunder shall not be
treated as a termination for Good Reason if the Company remedies the condition
or circumstance constituting or giving rise to the purported Good Reason within
thirty (30) days of the receipt of the Executive’s notice, or if actual
termination occurs more than two (2) years following the initial existence of
such condition or circumstance. The following shall constitute Good Reason for
termination of his employment by the Executive: (i) failure of the Company to
continue the Executive in the position of President and Chief Executive Officer;
or (ii) material diminution in the nature or scope of the Executive’s
responsibilities, duties or authority without the Executive’s prior agreement;
or (iii) a material breach by the Company of its obligation to provide the
Executive the Base Salary, a Target Bonus opportunity of 80%, or any other
amounts and benefits in accordance with the terms of Section 4 hereof; or (iv) a
requirement, following the Executive’s relocation of his principal residence
within reasonable commuting distance of the Company’s offices in Youngsville,
North Carolina,

 

-7-



--------------------------------------------------------------------------------

that the Executive relocate his principal residence again by more than
thirty-five (35) miles as a result of a change in the location at which the
Executive must perform his services hereunder.

6. Compensation Upon Termination.

(a) Death. In the event of a termination of the Executive’s employment hereunder
by reason of death as contemplated by Section 5(a), the Company shall pay in a
lump sum within 30 days of such termination to the Executive’s estate, the Base
Salary earned but not paid through the Termination Date. In addition, the
Executive’s estate shall be entitled to receive the payout that he would have
earned under the Annual Bonus Plans described in Section 4(b) hereof for the
fiscal year in which his termination occurs, prorated to reflect the number of
days that he worked in such fiscal year before such termination, subject to
requirements set forth in said Section 4(b) and payable not later than the date
on which such payout would have been paid if the Executive had remained employed
by the Company and in accordance with the payroll practices of the Company.

(b) Disability. In the event of any termination of Executive’s employment
hereunder by reason of disability as contemplated by Section 5(b), the Company
shall pay to him the Base Salary earned but not paid through the Termination
Date. In addition, the Company shall, in addition to any short-term and/or
long-term disability benefits to which he is entitled, and subject to any
employee contribution applicable to the Executive on the Termination Date,
continue to contribute to the premium cost of the Executive’s participation in
the Company’s group medical and dental plans for eighteen (18) months (or such
longer period as may be provided under the employee benefit plans of the
Company), but only if the Executive does not have access at reasonable cost to
substantially equivalent benefits through another employer, and provided that
the Executive is entitled to continue participation in the Company’s group
medical and dental plans under applicable law and plan terms. In the event that
there is any limitation on the Company’s ability to provide, or any
disqualification of the Executive’s eligibility to receive (other than a
disqualification under this Agreement resulting from Executive’s access at a
reasonable cost to substantially equivalent benefits through another employer),
such group medical and/or dental plan benefits, the Company shall pay to the
Executive a sum that is equivalent to what the Company would have continued to
contribute to the premium cost of the Executive’s participation in the
applicable medical and/or dental plans for such 18-month period (or such longer
period as may be provided under the employee benefit plans of the Company) if
there had been no such limitation or disqualification. In addition, the
Executive shall be entitled to receive the payout that he would have earned
under the Annual Bonus Plans described in Section 4(b) hereof for the fiscal
year in which his termination occurs, prorated to reflect the number of days
that he worked in such fiscal year before such termination, subject to
requirements set forth in said Section 4(b) and payable not later than the date
on which such payout would have been paid if the Executive had remained employed
by the Company and in accordance with the payroll practices of the Company.

(c) By the Company for Cause. In the event of any termination of Executive’s
employment hereunder by the Company for Cause as contemplated by Section 5(c),
the Company shall have no further obligations to the Executive under this
Agreement other than payment of Base Salary through the Termination Date and
except as specifically provided in Section 6(f).

 

-8-



--------------------------------------------------------------------------------

(d) By the Company Other than for Cause or by the Executive for Good Reason.

(i) Not Close in Time to a Change of Control. In the event of any termination of
Executive’s employment hereunder by the Company pursuant to Section 5(d) or by
the Executive pursuant to Section 5(f), which termination does not occur within
three (3) months prior to, or within two (2) years following, a Change of
Control, the Company (i) shall pay the Executive the Base Salary at the rate in
effect on the Termination Date for two (2) years following the Termination Date;
(ii) shall pay to the Executive the Regular Termination Bonus Amount (as defined
below in this Section 6(d)(i)); and (iii) subject to any employee contribution
applicable to the Executive on the Termination Date, shall continue to
contribute to the premium cost of the Executive’s participation in the Company’s
group medical and dental plans for two (2) years (or such longer period as may
be provided under the employee benefit plans of the Company), but only if the
Executive does not have access at reasonable cost to substantially equivalent
benefits through another employer, and provided that the Executive is entitled
to continue such participation under applicable law and plan terms. In the event
that there is any limitation on the Company’s ability to provide, or any
disqualification of the Executive’s eligibility to receive (other than a
disqualification under this Agreement resulting from Executive’s access at a
reasonable cost to substantially equivalent benefits through another employer),
such group medical and/or dental plan benefits, the Company shall pay to the
Executive a sum that is equivalent to what the Company would have continued to
contribute to the premium cost of the Executive’s participation in the
applicable medical and/or dental plans for such two-year period (or such longer
period as may be provided under the employee benefit plans of the Company) if
there had been no such limitation or disqualification.

The Regular Termination Bonus Amount shall equal Eighty Percent (80%) of the
greater of (x) the amount of Base Salary in effect immediately prior to
termination or (y) the average annual amount of the bonuses paid under Annual
Bonus Plans for the most recently completed three (3) full fiscal years
occurring after the effectiveness of this Agreement; provided, however, that if
three (3) such fiscal years have not been so completed, the aforesaid factor
(y) shall not be applicable. The Company shall pay to the Executive the Regular
Termination Bonus Amount in one (1) installment occurring not later than
March 15 of the year following the fiscal year in which the applicable
termination occurs.

(ii) Close in Time to a Change of Control. In the event of any termination of
Executive’s employment hereunder by the Company pursuant to Section 5(d) or by
the Executive pursuant to Section 5(f), which termination occurs within three
(3) months prior to, or within two (2) years following, a Change of Control, the
Company (i) shall pay the Executive the Base Salary at the rate in effect on the
Termination Date for three (3) years following the

 

-9-



--------------------------------------------------------------------------------

Termination Date; (ii) shall pay to the Executive the Change of Control
Termination Bonus Amount (as defined below in this Section 6(d)(ii)); and
(iii) subject to any employee contribution applicable to the Executive on the
Termination Date, shall continue to contribute to the premium cost of the
Executive’s participation in the Company’s group medical and dental plans for
three (3) years (or such longer period as may be provided under the employee
benefit plans of the Company), but only if the Executive does not have access at
reasonable cost to substantially equivalent benefits through another employer,
and provided that the Executive is entitled to continue such participation under
applicable law and plan terms. In the event that there is any limitation on the
Company’s ability to provide, or any disqualification of the Executive’s
eligibility to receive (other than a disqualification under this Agreement
resulting from Executive’s access at a reasonable cost to substantially
equivalent benefits through another employer), such group medical and/or dental
plan benefits, the Company shall pay to the Executive a sum that is equivalent
to what the Company would have continued to contribute to the premium cost of
the Executive’s participation in the applicable medical and/or dental plans for
such three-year period (or such longer period as may be provided under the
employee benefit plans of the Company) if there had been no such limitation or
disqualification.

The Change of Control Termination Bonus Amount shall equal Eighty Percent
(80%) of the greater of (x) the amount of Base Salary in effect immediately
prior to termination or (y) the average annual amount of the bonuses paid under
Annual Bonus Plans for the most recently completed three (3) full fiscal years
occurring after the effectiveness of this Agreement; provided, however, that if
three (3) such fiscal years have not been so completed, the aforesaid factor
(y) shall not be applicable. The Company shall pay to the Executive the Change
of Control Termination Bonus Amount in one (1) installment occurring not later
than March 15 of the year following the fiscal year in which the applicable
termination occurs.

(iii) Conditions. Any obligation of the Company to the Executive under Sections
6(b) and 6(d) hereof is conditioned upon (A) the Executive signing a release of
claims in the form appended hereto as Attachment B (the “Employee Release”)
within twenty-one (21) days (or such greater period as the Company may specify)
following the date notice of termination of employment is given hereunder and
upon the Executive’s not revoking the Employee Release in a timely manner
thereafter and (B) the Executive’s continued full performance of his continuing
obligations hereunder, including those under Sections 8, 9 and 10 hereof. The
Release of Claims creates legally binding obligations and the Company therefore
advises the Executive to consult an attorney before signing it. Base Salary to
which the Executive is entitled under Sections 6(b) and 6(d) hereof shall be
payable in accordance with the normal payroll practices of the Company and will
begin at the Company’s next regular payroll period which is at least five
(5) business days following the effective date of the Employee Release, but
shall be retroactive to next business day following the Termination Date.

 

-10-



--------------------------------------------------------------------------------

(iv) No reduction. The continued payments/contributions by the Company that are
described in Sections 6(d)(i) and 6(d)(ii) hereof shall not be reduced by any
income or other compensation received by Executive subsequent to the termination
of his employment.

(e) By the Executive Other Than For Good Reason. If the Executive shall
terminate his employment pursuant to Section 5(e), the Company shall continue to
pay Executive his Base Salary through the Termination Date (it being understood
that if, in accordance with Section 5(e), the Board elects to waive the period
of notice, or any portion thereof, the payment of Base Salary under this
Section 6(e) shall continue through the notice period or any portion thereof so
waived).

(f) Delay in Payment Commencement on Account of Section 409A of the Code. If the
Executive is, at the time of separation from service, a “specified employee” (as
hereinafter defined), any and all amounts payable (including, for the avoidance
of doubt, pursuant to Attachment A hereto) in connection with such separation
from service that constitute deferred compensation subject to Section 409A of
the Code, as determined by the Company in its sole discretion, and that would
(but for this sentence) be payable within six months following such separation
from service, shall not be paid until the date which is six (6) months and one
(1) day after the date of such separation from service or, if earlier,
Executive’s date of death. In this regard, any payments that otherwise would
have been made during such six (6) month period shall be paid to the Executive
in a lump sum on the first date on which they may be paid, together with
interest credited at the short-term applicable federal rate, compounded daily.
For purposes of this subsection (f), “specified employee” means an individual
determined by the Company to be a specified employee as defined in subsection
(a)(2)(B)(i) of Section 409A of the Code. The Company may, but need not, elect
in writing, subject to the applicable limitations under Section 409A of the
Code, any of the special elective rules prescribed in Section 1.409A-1(i) of the
Treasury Regulations for purposes of determining “specified employee” status.
Any such written election shall be deemed part of this Agreement

(g) Post-Termination Obligations Generally. Except for (i) any right expressly
set forth in this Section 6, (ii) any vested benefits under any employee benefit
plan referred to in Section 4(e) which specifically is designed to provide
benefits following termination of employment (such as any such plan providing
benefits upon disability or retirement) (but subject to all of the terms, if
any, of each such benefit plan as to how such vested benefits will be treated
following termination of employment) and (iii) any rights expressly set forth in
any other written agreement to which Executive and the Company or any of its
Subsidiaries or Affiliates shall become parties from time to time after the date
hereof, neither the Company nor any of its Subsidiaries or Affiliates shall have
any further obligations to the Executive, in connection with his employment or
the termination thereof, following expiration of the term of the Executive’s
employment hereunder. Satisfaction by the Company and other applicable Persons
of such rights and benefits shall constitute full settlement of any claim that
the Executive may have on account of any termination of employment hereunder
against the Company, any of its Subsidiaries or Affiliates and all of their
respective past and present officers, directors, stockholders, members,
managers, partners, controlling Persons, employees, agents, representatives,
successors and assigns and all other others connected with any of them, both
individually and in their official capacities.

 

-11-



--------------------------------------------------------------------------------

7. Gross-up Payment.

(a) In the event that it is determined that any payment or benefit provided by
the Company or any of its Subsidiaries to or for the benefit of the Executive,
either under this Agreement or otherwise, and regardless of under what plan or
arrangement it was made, will be subject to the excise tax imposed by
Section 4999 of the Code, or any successor provision (“Section 4999”), the
Company will, on or prior to the date on which any amount of the excise tax must
be paid or withheld, make an additional lump-sum payment (the “Gross-up
Payment”) to the Executive. The Gross-up Payment will be sufficient, after
giving effect to all federal, state and other taxes and charges (including
interest and penalties, if any) with respect to the Gross-up Payment, to make
the Executive whole for all taxes (including withholding taxes) and any
associated interest and penalties, imposed under or as a result of Section 4999.

(b) Determinations under this Section 7 will be made by the Company’s tax
accountant unless the Executive has reasonable objections to the use of that
firm, in which case the determinations will be made by a comparable firm chosen
jointly by the Company and the Executive (the firm making the determinations to
be referred to as the “Firm”). The determinations of the Firm will be binding
upon the Company and the Executive except as the determinations are established
in resolution (including by settlement) of a controversy with the Internal
Revenue Service to have been incorrect. All fees and expenses of the Firm will
be paid by the Company.

(c) If the Internal Revenue Service asserts a claim that, if successful, would
require the Company to make a Gross-up Payment or an additional Gross-up
Payment, the Company and the Executive will cooperate fully in resolving the
controversy with the Internal Revenue Service. The Company will make or advance
such Gross-up Payments as are necessary to prevent the Executive from having to
bear the cost of payments made to the Internal Revenue Service in the course of,
or as a result of, the controversy. The Firm will determine the amount of such
Gross-up Payments or advances and will determine after resolution of the
controversy whether any advances must be returned by the Executive to the
Company. The Company will bear all expenses of the controversy and will gross
the Executive up for any additional taxes that may be imposed upon the Executive
as a result of its payment of such expenses. Any Gross-up Payment or other
gross-up for taxes pursuant to this Section 7 shall be paid no later than the
end of the calendar year next following the calendar year in which the related
taxes are remitted.

8. Restricted Activities. The Executive agrees that some restrictions on his
activities during and after his employment are necessary to protect the
goodwill, Confidential Information and other legitimate interests of the Company
and its Subsidiaries:

(a) While the Executive is employed by the Company and for two (2) years after
his employment terminates (in the aggregate, including the period of the
Executive’s employment and the two (2) years thereafter, the “Non-Competition
Period”), the Executive shall not, directly or indirectly, whether as owner,
partner, investor, consultant,

 

-12-



--------------------------------------------------------------------------------

agent, employee, co-venturer or otherwise, (i) compete with the Company or any
of its Subsidiaries anywhere within the Territory, as defined immediately below
or (ii) undertake any planning for any business competitive with the Company or
any of its Subsidiaries within the Territory. Specifically, but without limiting
the foregoing, the Executive agrees not to engage in any manner in any activity
that is directly or indirectly competitive or potentially competitive with the
business of the Company or any of its Subsidiaries as conducted or under
consideration at any time during the Executive’s employment with the Company or
any of its Subsidiaries (including prior to the date hereof). The Territory
shall be world-wide while the Executive’s employment with the Company continues;
but thereafter, from the Termination Date until the expiration of the
Non-Competition Period, the Territory shall include only those states within the
United States and those other countries throughout the world where, as of the
Termination Date, the Company or any of its Subsidiaries sells Products or
conducts business activities, has sold Products or has conducted such business
activities or intends to sell Products or conduct such business activities. For
the purposes of this Section 8, the Executive’s undertaking shall encompass all
items, products and services that may be used in substitution for Products.

(b) The Executive agrees that, during his employment with the Company, he will
not undertake any outside activity, whether or not competitive with the business
of the Company or its Subsidiaries, that could reasonably give rise to a
conflict of interest or otherwise interfere with his duties and obligations to
the Company or any of its Subsidiaries.

(c) The Executive further agrees that during the Non-Competition Period he will
not, directly or indirectly, (other than as required by his duties to the
Company or any of its Subsidiaries during his employment with the Company)
(i) hire or attempt to hire any employee of the Company or any of its
Subsidiaries; (ii) hire or attempt to hire any independent contractor providing
services to the Company or any of its Subsidiaries; (iii) assist any other
Person in hiring or any attempt to hire any such employee or independent
contractor; (iv) encourage any employee or independent contractor of the Company
or any of its Subsidiaries to terminate his or her relationship with the Company
or such Subsidiary; or (v) solicit or encourage any customer or vendor of the
Company or any of its Subsidiaries to terminate or diminish its relationship
with any of them, or, in the case of a customer, to conduct with any Person
other than the Company or one of its Subsidiaries any business or activity which
such customer conducts or could conduct with the Company or any of its
Subsidiaries. For purposes of the Executive’s obligations hereunder during that
portion of the Non-Competition Period that follows the Termination Date, an
employee, independent contractor, customer or vender of the Company or any of
its Subsidiaries shall mean any Person who was such at any time during the six
(6) months immediately preceding the Termination Date.

9. Confidential Information.

(a) The Executive acknowledges that the Company and its Subsidiaries continually
develop Confidential Information; that the Executive may develop Confidential
Information for the Company and its Subsidiaries during his employment with the
Company; and that the Executive may learn of Confidential Information during

 

-13-



--------------------------------------------------------------------------------

the course of such employment. The Executive will comply with the policies and
procedures of the Company and its Subsidiaries for protecting Confidential
Information and shall never use or disclose to any Person (except as required by
applicable law or for the proper performance of his duties and responsibilities
to the Company and its Subsidiaries), any Confidential Information obtained by
the Executive incident to his employment or other association with the Company
or any of its Subsidiaries or Affiliates. The Executive understands that this
restriction shall continue to apply after his employment with the Company
terminates, regardless of the reason for such termination.

(b) All documents, records, tapes and other media of every kind and description
relating to the business, present or otherwise, of the Company or any of its
Subsidiaries or Affiliates and any copies, in whole or in part, thereof (the
“Documents”), whether or not prepared by the Executive, shall be the sole and
exclusive property of the Company and its Subsidiaries and Affiliates. The
Executive shall safeguard all Documents and shall surrender to the Company at
the time his employment terminates, or at such earlier time or times as the
Board or its designee may specify, all Documents then in the Executive’s
possession or control.

10. Assignment of Rights to Intellectual Property. The Executive shall promptly
and fully disclose all Intellectual Property to the Company. The Executive
hereby assigns and agrees to assign to the Company (or as otherwise directed by
the Company) the Executive’s full right, title and interest in and to all
Intellectual Property. The Executive agrees to execute any and all applications
for domestic and foreign patents, copyrights or other proprietary rights and to
do such other acts (including without limitation the execution and delivery of
instruments of further assurance or confirmation) requested by the Company to
assign the Intellectual Property to the Company and to permit the Company to
enforce any patents, copyrights or other proprietary rights to the Intellectual
Property. The Executive will not charge the Company for time spent in complying
with these obligations. All copyrightable works that the Executive creates
during his employment with the Company shall be considered “work made for hire”
and shall, upon creation, be owned exclusively by the Company.

11. Notification Requirement. Until the conclusion of the Non-Competition
Period, the Executive shall give notice to the Company of each new business
activity that he plans to undertake at least thirty (30) days prior to beginning
any such activity. Such notice shall state the name and address of the Person
for whom such activity is undertaken and the nature of the Executive’s business
relationship(s) and position(s) with such Person. The Executive shall provide
the Company with such other pertinent information concerning such business
activity as the Company may reasonably request in order to determine the
Executive’s continued compliance with his obligations under Sections 8, 9 and 10
hereof.

12. Enforcement of Covenants. The Executive acknowledges that he has carefully
read and considered all the terms and conditions of this Agreement, including
the restraints imposed upon him pursuant to Sections 8, 9 and 10 hereof. The
Executive agrees that said restraints are necessary for the reasonable and
proper protection of the Company and its Subsidiaries and that each and every
one of the restraints is reasonable in respect to subject matter, length of time
and geographic area. The Executive further acknowledges that, were he to breach
any of the covenants contained in Sections 8, 9 and 10 hereof, the damage to the
Company and its Subsidiaries would be irreparable. The Executive therefore
agrees that the

 

-14-



--------------------------------------------------------------------------------

Company, in addition to any other remedies available to it, shall be entitled to
preliminary and permanent injunctive relief against any breach or threatened
breach by the Executive of any of said covenants, without having to post bond.
The parties further agree that, in the event that any provision of Sections 8, 9
and 10 hereof shall be determined by any court of competent jurisdiction to be
unenforceable by reason of its being extended over too great a time, too large a
geographic area or too great a range of activities, such provision shall be
deemed to be modified to permit its enforcement to the maximum extent permitted
by law.

13. Conflicting Agreements. The Executive hereby represents and warrants that
the execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which the
Executive is a party or is bound and that the Executive is not now subject to
any covenants against competition or similar covenants or any court order or
other legal obligation that would affect the performance of his obligations
hereunder. The Executive will not disclose to or use on behalf of the Company or
any of its Subsidiaries any proprietary information of a third party without
such party’s consent.

14. Definitions. Words or phrases which are initially capitalized or are within
quotation marks shall have the meanings provided in this Section 14 and as
provided elsewhere herein. For purposes of this Agreement, the following
definitions apply:

(a) “Affiliate” means, with respect to the Company or any other specified
Person, any other Person directly or indirectly controlling, controlled by or
under common control with the Company or such other specified Person, where
control may be by management authority, equity interest or other means.

(b) “Change of Control” shall mean any of the following which takes place after
the Effective Date: (i) any Person or “group,” within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the “Act”),
other than the Company or any of its Subsidiaries or any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
one of its Subsidiaries or any Apax Party, becomes a beneficial owner, directly
or indirectly, in one or a series of transactions, of securities representing
fifty percent (50%) or more of the total number of votes that may be cast for
the election of directors of the Company; (ii) any merger or consolidation
involving the Company or any sale or other disposition of all or substantially
all of the assets of the Company, or any combination of the foregoing, occurs
and the beneficial owners of the Company’s voting securities outstanding
immediately prior to such consolidation, merger, sale or other disposition do
not, immediately following the consummation of such consolidation, merger, sale
or other disposition, hold beneficial ownership, directly or indirectly, of
securities representing fifty percent (50%) or more of the total number of votes
that may be cast for election of directors of the surviving or resulting
corporation in the case of any merger or consolidation or of the acquiring
Person or Persons in the case of any sale or other disposition; or (iii) within
twelve (12) months after a tender offer or exchange offer for voting securities
of the Company (other than by the Company or any of its Subsidiaries),
individuals who are Continuing Directors shall cease to constitute a majority of
the Board; or any other Covered Transaction designated by the Board, or by an
expressly authorized committee thereof, to constitute a Change of Control. For
the purpose of this definition, (i) the term “beneficial owner” (and correlative
terms, including “beneficial

 

-15-



--------------------------------------------------------------------------------

ownership”) shall have the meaning set forth in Rule 13d-3 under the Act;
(ii) “Continuing Director” means each individual who was a director of the
Company immediately prior to the event in question and each individual whose
election as a director of the Board or whose nomination for election by the
stockholders of the Company was approved by a vote of two-thirds of the
directors then still in office who were directors immediately prior to such
event or whose election or nomination was previously so approved; and
(iii) “Apax Party” means Apax WW Nominees Ltd., Apax-Xerium APIA LP, Apax Europe
IV GP and their respective Affiliates. The term “Covered Transaction” shall have
the meaning ascribed to that term in the Company’s then-current equity incentive
plan, as in effect from time to time.

(c) “Confidential Information” means any and all information of the Company and
its Subsidiaries and Affiliates that is not generally known by those with whom
they compete or do business, or with whom they plan to compete or do business
and any and all information which, if disclosed by the Company or any of its
Subsidiaries or Affiliates, would assist in competition against them.
Confidential Information includes without limitation such information relating
to (i) the development, research, testing, manufacturing, marketing and
financial activities of the Company, its Subsidiaries and Affiliates, (ii) the
Products, (iii) the costs, sources of supply, financial performance and
strategic plans of the Company and its Subsidiaries and Affiliates, (iv) the
identity and special needs of the customers of the Company and its Subsidiaries
and Affiliates and (v) the people and organizations with whom the Company and
its Subsidiaries have business relationships and the nature and substance of
those relationships. Confidential Information also includes any information that
the Company or any of its Subsidiaries or Affiliates have received, or may
receive hereafter, from customers or others with any understanding, express or
implied, that the information would not be disclosed.

(d) “Intellectual Property” means any invention, formula, process, discovery,
development, design, innovation or improvement (whether or not patentable or
registrable under copyright statutes) made, conceived, or first actually reduced
to practice by me solely or jointly with others, during the Executive’s
employment by the Company; provided, however, that, as used in this Agreement,
the term “Intellectual Property” shall not apply to any invention that the
Executive develops on his own time, without using the equipment, supplies,
facilities or trade secret information of the Company, unless such invention
relates at the time of conception or reduction to practice of the invention
(i) to the business of the Company, (ii) to the actual or demonstrably
anticipated research or development of the Company or (iii) results from any
work performed by the Executive for the Company.

(e) “Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization, except as otherwise expressly provided in Section 14(b) hereof
with respect to a Change of Control.

(f) “Products” mean all products planned, researched, developed, tested,
manufactured, sold, licensed, leased or otherwise distributed or put into use by
the Company or any of its Subsidiaries, together with all services provided or
planned by the Company or any of its Subsidiaries, during the Executive’s
employment with the Company.

 

-16-



--------------------------------------------------------------------------------

(g) “Subsidiary” shall mean any Person of which the Company (or other specified
Person) shall, directly or indirectly, own beneficially or control the voting of
at least a majority of the outstanding capital stock (or other shares of
beneficial interest) entitled to vote generally or at least a majority of the
partnership, membership, joint venture or similar interests, or in which the
Company (or other specified Person) or a Subsidiary thereof shall be a general
partner or joint venturer without limited liability.

(h) All references in this Agreement (including, for the avoidance of doubt,
Attachment A thereto) to termination of employment, separation from service,
retirement and similar or correlative terms, when used in a context that bears
upon the vesting, payment or timing of payment of any amounts or benefits that
constitute or could constitute “nonqualified deferred compensation” within the
meaning of Section 409A of the Code, shall be construed to require a “separation
from service” (as that term is defined in Section 1.409A-1(h) of the Treasury
Regulations) from the Company and from all other corporations and trades or
businesses, if any, that would be treated as a single “service recipient” with
the Company under Section 1.409A-1(h)(3) of the Treasury Regulations. . The
Company may, but need not, elect in writing, subject to the applicable
limitations under Section 409A of the Code, any of the special elective rules
prescribed in Section 1.409A-1(h) of the Treasury Regulations for purposes of
determining whether a “separation from service” has occurred. Any such written
election shall be deemed part of this Agreement

15. Survival. The provisions of this Agreement shall survive following the
Termination Date if so provided herein or desirable to accomplish the purposes
of other surviving provisions, including without limitation the provisions of
Section 6, 7, 8, 9 and 10.

16. Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

17. Assignment. Neither the Company nor the Executive may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without the consent of
the Executive in the event that the Company shall hereafter effect a
reorganization, consolidate with, or merge into, any Person or transfer all or
substantially all of its properties or assets to any Person. This Agreement
shall inure to the benefit of and be binding upon the Company and the Executive,
their respective successors, executors, administrators, heirs and permitted
assigns.

18. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

-17-



--------------------------------------------------------------------------------

19. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of either party to require
the performance of any term or obligation of this Agreement, or the waiver by
either party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

20. Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, when delivered by courier at the Executive’s last known
address on the books of the Company, one business day following consignment to
the United States Postal Service or a reputable national courier service for
overnight delivery or five (5) business days following deposit in the United
States mail, postage prepaid, registered or certified, and addressed to the
Executive at his last known address on the books of the Company or, in the case
of the Company, at its principal place of business, attention of the Chairman of
the Board, or to such other address as either party may specify by notice to the
other actually received.

21. Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior communications, agreements and
understandings, written or oral, with respect to the terms and conditions of the
Executive’s employment.

22. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Company.

23. Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.

24. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

25. Governing Law. This is a North Carolina contract and shall be construed and
enforced under and governed in all respects by the laws of the State of North
Carolina, without regard to the conflict of laws principles thereof.

[Remainder of page intentionally blank. Signature page follows immediately.]

 

-18-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Executive, as of
the date first above written.

 

THE EXECUTIVE:     THE COMPANY: XERIUM TECHNOLOGIES, INC.

/s/ Stephen R. Light

    By:  

/s/ John S. Thompson

Stephen R. Light       John S. Thompson       Chairman



--------------------------------------------------------------------------------

Attachment A

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

ARTICLE 1 - RETIREMENT BENEFITS

1.1 SERP. Upon the retirement of Stephen R. Light (the “Executive”) from the
services of Xerium Technologies, Inc. (the “Company”) and its subsidiaries, he
shall be entitled to receive from the Company, in addition to the amounts, if
any, payable to Executive under the Xerium Inc. Pension Plan for U. S. Salaried
and Non-Union Hourly Employees (the “Pension Plan”), a supplemental executive
retirement benefit (“SERP Benefit”) determined and payable as hereinafter
provided. The supplemental benefit arrangement provided for in this Attachment A
is herein referred to as the “SERP.” Terms not otherwise defined in the SERP
shall have the same meaning as under the Pension Plan. The SERP shall become
effective on the effective date of the employment agreement between the
Executive and the Company to which the SERP is Attachment A (the “Effective
Date”).

1.2 SERP Benefit. The Executive’s SERP Benefit shall be the benefit obtained by
taking the gross benefit determined under this Section 1.2 (the “Pre-Adjustment
SERP Benefit”), offsetting the resulting amount by the Executive’s Pension Plan
Offset as described in Section 1.3, if any, and adjusting the resulting benefit
pursuant to Section 1.4. The Executive’s Pre-Adjustment SERP Benefit is a life
annuity for the life of the Executive commencing on the first day of the month
following the date on which the Executive retires at or after completing three
Years of Service (the date on which the Executive completes three Years of
Service being hereafter referred to as the “Vesting Date”), with the annual
annuity amount being determined as three percent (3%) of his Average
Compensation multiplied by his Years of Service. In no event shall the
Executive’s Pre-Adjustment SERP Benefit exceed 50% of his Average Compensation.

1.3 Pension Plan Offset. The Executive’s Pension Plan Offset shall be the
benefit, if any, that would be paid with respect to the Executive under the
Pension Plan if such Pension Plan benefit were expressed and paid as single life
annuity commencing as of the earliest date such benefit could commence to be
paid under the Pension Plan (regardless of whether the Executive elects to
commence receiving such Pension Plan benefit as of such date and regardless of
the form in which the Pension Plan benefit is actually paid). In applying the
immediately preceding sentence, the Executive’s Pension Plan benefit shall be
determined without regard to whether any portion of such benefit may have been
forfeited, transferred or assigned to another party pursuant to a qualified
domestic relations order or otherwise. In the event that the earliest date on
which Executive’s benefit under the Pension Plan could commence to be paid is
later than the date of commencement of the SERP Benefit hereunder, the Pension
Plan Offset shall not apply for purposes of determining the amount payable to
the Executive under the SERP until the earliest date that Executive could be
eligible to receive payment of a benefit under the Pension Plan.

1.4 Adjustment for Early Retirement; Form of Payment and Related Adjustments.
The SERP Benefit, actuarially adjusted as hereinafter provided, shall be paid in
the Normal Form. If the SERP Benefit is payable other than commencing on the
first day of the month

 

-2-



--------------------------------------------------------------------------------

following the Vesting Date (or date of retirement if later) or other than as a
single life annuity for the Executive’s life, it shall be adjusted as follows:
(i) if the SERP Benefit is payable other than as a single life annuity for the
Executive’s life, it shall be adjusted so that the actual form of payment is the
Actuarial Equivalent of such single life annuity, and (ii) if the SERP Benefit
is payable commencing earlier than the Vesting Date, it shall be reduced (after
taking into account any reduction or other adjustment pursuant to clause (i)) by
one-third of one percent ( 1/3%) for each month by which the commencement of the
Pre-Adjustment SERP Benefit precedes the first day of the month next following
the Vesting Date.

1.5 Time of Commencement of SERP Benefit. The Executive’s SERP Benefit shall be
paid starting with the first day of the month next following the date of his
retirement.

ARTICLE 2 - OTHER BENEFITS

2.1 Death of Executive Prior to Commencement of SERP Benefit. If the Executive
dies before his SERP Benefit has commenced to be paid, the Executive’s surviving
spouse, if any, shall be entitled to receive a benefit during her lifetime, to
cease upon her death, in an annual amount equal to 50% of the SERP Benefit that
the Executive would have received had he retired on the day before his death,
begun receiving his SERP Benefit in the Normal Form on the first date he could
have commenced receiving such benefit had he so retired, and died immediately
thereafter. Such benefit will be paid monthly in an amount equal to one twelfth
( 1/12th) of the benefit determined under the preceding sentence and will
commence on the first day of the month following the Executive’s death or, if
later, the date on which the Executive’s SERP Benefit would have begun to be
paid if the Executive had retired on the date of death. If Executive is not
survived by his spouse, or if his surviving spouse is no longer living at the
date benefit payments are scheduled to commence, no death benefit shall be paid
under the SERP.

2.2 Death of Executive After Commencement of SERP Benefit. If the Executive dies
after his SERP Benefit has commenced to be paid, the only death benefit, if any,
payable under the SERP shall be the survivor portion, if any, of the form of
annuity benefit selected by Executive and in effect prior to the Executive’s
death.

2.3 Disability Benefits. If the Executive should become Disabled prior to age
65, his Average Compensation shall be determined as of the date he became
Disabled but he shall continue to accrue Years of Service and benefits under the
SERP until the earlier of (a) his death or the commencement of his SERP Benefit
if earlier, or (b) the date on which he attains age 65.

ARTICLE 3 - DEFINITIONS

“Actuarial Equivalent or Actuarially Equivalent” shall mean, at any time,
equality in value of the benefit provided under different forms of payment using
the same actuarial factors and interest rates used under the Pension Plan.

“Average Compensation” shall mean, at any given time, the Executive’s Average
Compensation as defined in the Pension Plan, except that the definition of
“Compensation” set forth below shall apply in lieu of the definition of
Compensation set forth in the Pension Plan; the average shall take into account,
except as hereinafter provided, the three (3) highest calendar years of
employment (rather than the five (5) highest calendar years of employment)
during the ten-year testing period; and the following additional rule shall
apply:

(i) If the Executive at termination of employment has fewer than three (3) full
years of Compensation available to be averaged (taking into account the rule set
forth above), his Average Compensation shall be determined by taking into
account such fewer number of years. Unannualized partial years of Compensation
shall be taken into account in the event that such inclusion would result in a
higher Average Compensation hereunder.

 

-3-



--------------------------------------------------------------------------------

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

“Compensation” shall mean, for any year, Executive’s base salary for such year.

“Compensation Committee” shall mean the Compensation Committee of the Board of
Directors of the Company.

“Disabled” shall mean that the Executive (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan covering employees
of the Company.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended and in effect from time to time.

“Normal Form” shall mean (i) if the Executive is married at the relevant time
(determined under rules comparable to those applicable under the Pension Plan),
a 50% joint and survivor annuity with the Executive’s then spouse as the
survivor annuitant, but with a step-down in the amount of any periodic payments
to reflect a delay in the application of the Pension Plan Offset, in any case
where the last sentence of Section 1.3 applies; or (ii) if the Executive is not
married at the relevant time (as so determined), a single life annuity, but with
a step-down in the amount of any periodic payments to reflect a delay in the
application of the Pension Plan offset, in any case where the last sentence of
Section 1.3 applies.

“Years of Service” shall mean the number of full years and completed months of
Executive’s employment with the Company and its subsidiaries, beginning on the
date of his commencement of employment with the Company and ending on his
employment termination date (determined pursuant to the Employment Agreement to
which this is Attachment A).

ARTICLE 4 - MISCELLANEOUS PROVISIONS

4.1 Administration. The SERP will be administered by the Compensation Committee.
The Compensation Committee has the full discretionary power and authority to
interpret the SERP, determine benefit amounts, and make all other decisions
relating to the

 

-4-



--------------------------------------------------------------------------------

administration and operation of the SERP. The Compensation Committee may
promulgate rules and regulations governing the administration and operation of
the SERP and its own acts and proceedings. Without limiting the foregoing, the
Compensation Committee will establish procedures designed to comply with and
implement with respect to the SERP the provisions of Section 503 of ERISA, which
procedures, when established, shall form part of the SERP. The decisions of the
Compensation Committee relating to the SERP will be final and conclusive on all
persons.

4.2 No Plan Assets. All benefits payable under the SERP shall be paid from the
general assets of the Company. Notwithstanding the foregoing, no later than the
date on which a Change in Control (as such term is defined in this Employment
Agreement, as it may be amended from time to time) occurs, the Company shall
establish an irrevocable trust (the “Trust”) and contribute to the Trust assets
sufficient to secure payment of the benefits provided under the SERP in an
amount equal to the Actuarial Equivalent of the SERP Benefit determined as of
the date of Change in Control. The Trust shall be a so-called “rabbi trust”. For
this purpose, the definition of “Actuarial Equivalence” in the Pension Plan
applied to determine the amount of de minimis lump sum distributions will apply.
The Trust shall constitute an unfunded arrangement and shall not affect the
status of the SERP as an unfunded plan maintained for the purpose of providing
deferred compensation for the Executive.

4.3 Executive’s Rights; No Assignment. The Executive’s rights to benefits under
the SERP shall be no greater than the rights of a general unsecured creditor of
the Company, and shall not be assignable or subject to alienation, anticipation,
garnishment, attachment or any other legal process by his creditors.

4.4 No Contract of Employment. The SERP will not be deemed to constitute a
contract of employment between the Company and the Executive.

4.5 Application of ERISA. The SERP is intended to be a “plan which is unfunded
and is maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of sections 201(2), 301(a)(3) and 401(a)(1) of the Employee
Retirement Income Security Act of 1974, as amended, and shall be construed and
administered in a manner consistent with that intent.

4.6 Excess Plan. The Executive shall not be eligible to participate in the
Xerium Inc. Supplemental Pension Plan for U.S. Employees.

4.7 Amendment. The SERP may not be amended except by a written instrument signed
by the Executive (or, following the Executive’s death, if any benefit remains
payable hereunder to the Executive’s surviving spouse, by such spouse) and by
the Company pursuant to authorization by the Compensation Committee. The parties
contemplate that additional amendments to the SERP may be required to comply
with Section 409A of the Code.

4.8 Headings. The headings and capitals of the SERP are for convenience only and
in no way define or describe the scope or content of any provision of the SERP.

 

-5-



--------------------------------------------------------------------------------

4.9 Governing Law. The SERP shall be governed and construed under the laws of
The Commonwealth of Massachusetts, without regard to the conflict of laws
principles thereof, except to the extent such laws are preempted by ERISA.

 

-6-



--------------------------------------------------------------------------------

Attachment B

RELEASE OF CLAIMS

FOR AND IN CONSIDERATION OF the special payments and benefits to be provided in
connection with the termination of my employment as set forth in the employment
agreement between me and Xerium Technologies, Inc. (the “Company”) effective as
of the 11th day of February, 2008, (the “Employment Agreement”), which payments
and benefits are subject to my signing this Release of Claims and to which I am
not otherwise entitled, I, on my own behalf and on behalf of my heirs,
executors, administrators, beneficiaries, representatives and assigns and all
others connected with or claiming through me, hereby release and forever
discharge the Company, its Subsidiaries and Affiliates and all of their
respective past, present and future officers, directors, stockholders, members,
managers, general and limited partners, joint venturers, employees, agents,
representatives, successors and assigns, and all others connected with any of
them, (all of the foregoing, collectively, the “Released”), both individually
and in their official capacities, from any and all causes of action, rights and
claims of any type or description, whether known or unknown, which I have had in
the past, now have, or might now have, through the date of my signing of this
Release of Claims, in any way resulting from, arising out of or connected with
my employment or its termination or pursuant to any federal, state, foreign or
local employment law, regulation or other requirement (including without
limitation Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, and the fair employment
practices laws of the state or states in which I have been employed by the
Company or any of its Subsidiaries, each as amended from time to time).

Excluded from the scope of this Release of Claims is (i) any claim arising under
the terms of the Agreement after the effective date of this Release of Claim and
(ii) any right of indemnification or contribution that I have pursuant to the
Articles of Incorporation or By-Laws of the Company or any of its Immediate
Affiliates (as that term is defined in the Employment Agreement).

Any capitalized terms used in this Release of Claims which are not defined
herein shall have the meanings ascribed to those terms in the Employment
Agreement.

In signing this Release of Claims, I acknowledge that I first received it in
connection with the negotiation of the Employment Agreement in February of 2008.
I acknowledge also my understanding that I may not sign this Release of Claims
prior to the date my employment terminates, but I may consider its terms for up
to twenty-one (21) days (or such longer period as the Company may specify) from
the date my employment with the Company terminates. I also acknowledge that I
have been advised by the Company in the Employment Agreement to seek the advice
of an attorney prior to signing this Release of Claims; that I have had
sufficient time to consider this Release of Claims and to consult with an
attorney, if I wished to do so, or to consult with any other person of my
choosing before signing; and that I am signing this Release of Claims
voluntarily and with a full understanding of its terms.

I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations, express or implied, that are not set forth
expressly in the Employment Agreement.



--------------------------------------------------------------------------------

I understand that I may revoke this Release of Claims at any time within seven
(7) days following the date of my signing by written notice to the Chairman of
the Board of the Company and this Release of Claims will take effect only upon
the expiration of such seven-day revocation period and only if I have not timely
revoked it.

Intending to be legally bound, I have signed this Release of Claims as of the
date written below.

 

Signature:  

 

  Stephen R. Light Date signed:  

 